                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:20-CR-00249-RJC-DCK
 USA                                           )
                                               )
    v.                                         )               ORDER
                                               )
 ANTHONY TOMMY FOSTER                          )
                                               )

          THIS MATTER is before the Court upon motion of the defendant for leave to

file a brief in support of his previously filed objections to the Presentence

Investigation Report. (Doc. Nos. 105, 106).

          The Court finds that the defendant has stated sufficient cause for the

requested relief.

          IT IS, THEREFORE, ORDERED that the defendant’s motion is

GRANTED. The defendant shall file any brief in support of his previously filed

objections on or before March 17, 2021.

          The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, and the United States Probation

Office.

 Signed: February 18, 2021




      Case 3:20-cr-00249-RJC-DCK Document 107 Filed 02/18/21 Page 1 of 1
